PER CURIAM.
The only question presented is whether the evidence sustains the finding of the jury that the deed from defendants to plaintiff was intended as an absolute conveyance of the property, in satisfaction of the pre-existing indebtedness, and not as a mortgage to secure such debt. It would subserve no useful purpose to state the evidence, but it is sufficient to say that while, to our minds, it would seem to preponderate strongly in favor of defendants’ contention that the deed was intended as a mortgage, there certainly was direct and positive' evidence tending to support the finding, and of a character to create a substantial conflict. This conflict was to be determined by the jury, and in such a ease we cannot, under long-established principles, disturb their verdict. Judgment and order affirmed.